DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Acknowledgement is made of the amendment received on 03/07/2022.

Allowable Subject Matter
3.	Claims 1-28 are allowed.
4.	The following is a statement of reasons for allowable subject matter:
The prior art of record, Siomina et al. does not teach or suggest determining a reduced search time window for detecting a downlink Positioning Reference Signal (DL-PRS), based at least in part on the location uncertainty estimate; comparing the reduced search time window to a threshold search time window value for time-domain processing of the DL-PRS; determining whether a reduced interference condition is met; receiving the DL-PRS via one or more orthogonal frequency-division multiplexing (OFDM) resource blocks; and responsive to determining the reduced search time window does not exceed the threshold search time window value and the reduced interference condition is met, processing the DL-PRS using time-domain processing. 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KABIR A TIMORY/Primary Examiner, Art Unit 2631